Case 2:20-cv-11280-MAG-DRG ECF No. 47, PageID.785 Filed 04/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


CARL JOHNSON,

       Plaintiff,                                           Case No. 20-cv-11280

vs.                                                         HON. MARK A. GOLDSMITH

HEIDI WASHINGTON, et al,

      Defendants.
_____________________________/

                             ORDER
 (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
 JUDGE’S REPORT AND RECOMMENDATION DATED MARCH 25, 2021 (Dkt. 46),
AND (2) GRANTING THE REMAINING DEFENDANTS’ MOTION TO DISMISS (Dkt.
                               31)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge Grand issued on March 25, 2021.            In the R&R, the Magistrate Judge

recommends granting a motion to dismiss (Dkt. 46), filed by the remaining Defendants to this

case: Judy Crisenberry, Randee Rewerts, Marti Kay Sherry, Todd Lambart, and Heidi

Washington.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,
Case 2:20-cv-11280-MAG-DRG ECF No. 47, PageID.786 Filed 04/22/21 Page 2 of 2




328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, the R&R (Dkt. 46) is adopted in full, and Defendants’ motion to dismiss

(Dkt. 31) is granted.

       SO ORDERED.

Dated: April 22, 2021                                 s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
